By Belknap, J.,
concurring:
Under constitutional provisions requiring taxation to be equal and uniform, a large number of our sister states have pursued the same general system of taxation of credits as has been adopted by the legislature of this state. This system had been uniformly upheld by judicial decision down to the time of the adoption of our constitution. Aside from this, the constitutional clause had received a practical construction of great force by long acquiescence in the taxation of credits and a general adoption of the system throughout the union.
These considerations warrant the presumption that the convention which framed, and the people who ratified, the constitution, understood the taxation clause in the sense in which, it was then judicially and practically interpreted and intended it in that sense.
For that reason I concur in the judgment of the court.